People v Hurdle (2016 NY Slip Op 00379)





People v Hurdle


2016 NY Slip Op 00379


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
BETSY BARROS, JJ.


2009-09239
 (Ind. No. 2189/07)

[*1]The People of the State of New York, respondent, 
vWalter Hurdle, appellant.


Walter Hurdle, Brooklyn, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Daniel Bresnahan of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Barry Stendig of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 29, 2013 (People v Hurdle, 106 AD3d 1100), determining an appeal from a judgment of the Supreme Court, Queens County, rendered September 8, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., CHAMBERS, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court